DETAILED ACTION
The instant action is in response to application 3 March 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
It is generally advisable to avoid submitting long lists of documents if it can be avoided. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). For applicant’s future reference, submitting large lists of references is not sufficient to prove bad faith.  However, the courts have ruled that it is an indica of bad faith.  See Molins PLC v. Textron, Inc., 821 F. Supp. 1551, 26 U.S.P.Q.2d 1889 (D. Del. 1992).  Also see J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985).
The 5 information disclosure statements (IDS) submitted before January 2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner in accordance with MPEP 609.05(b).  However, a reasonable examiner cannot thoroughly consider the references in the time allotted for examination.  For reference, War and Peace is approximately 1440 pages of 7.6” by 5.1” paper yielding a text surface area of approximately 387 square feet.  Applicant has submitted over 5,700  pages of 8.5” by 11”, correlating to a text surface area of approximately 3700 square feet. There is not sufficient time in examination to read War and Peace, nor is there sufficient time to thoroughly consider all of applicant’s references. 
If applicant is aware of a document or section of a document that is highly relevant to patentability, the Examiner requests that applicant provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. This 
Although a concise explanation of the relevant of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant.  Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 5, applicant claims “to output the low-frequency voltage at the supply voltage” in claim 1 and “output the low-frequency voltage at twice the supply voltage” in claim 5.  An output voltage cannot be two values simultaneously.
 As to claims 12 and 14, there is a similar issue to claim five above.
Claims 6-7, 13, 15-20 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Osama (US 20030107428) in view of Tsuda (US 2019/0229623).
As to claim 1, Osama discloses a multi-level charge pump (MCP) circuit, comprising:  5an MCP comprising a multi-level voltage circuit, the multi-level voltage circuit comprises: an input node (VDD) that receives a supply voltage (power supply to items 2-5); an output node (OUT) that outputs a low-frequency voltage; a first switch path (2) having a first on-resistance and is coupled 10between the input node and the output node; and a second switch path (3) having a second on-resistance and coupled between the input node and the output node in parallel to the first switch path; and a third switch path (4) having a third on-resistance and coupled 15between the input node and the output node in parallel to the first switch path and the second switch path (¶53 “According to an embodiment of the invention, the stages 2, 3, 4, 5 comprise charge pumps having the same loadless output voltage (V.sub.OUT,MAX) and different output resistances, as schematically illustrated by the equivalent circuit of FIG. 3.”); and a control circuit (6, 7, 8) configured to activate the first switch path and at least one of the second switch path and the third switch path (See Fig. 7, various stages are on at various points) t

Tsuda teaches the multi-level voltage circuit to output the low-frequency voltage at the supply voltage (Claim 9, integers include 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Osama to use integer multiples as disclosed in Tsuda to provide more output voltage levels.  
As to claim 2, Osama in view of Tsuda teaches wherein the MCP further comprises a power inductor coupled to the output node and configured to induce a low-frequency current based on the low-frequency voltage (Tsuda shows a power inductor at the output).
As to claim 3, Osama in view of Tsuda teaches wherein the control circuit is further configured to activate the at least one of the second switch path and the third switch path in response to the low-frequency current being above a predefined threshold (Fig. 7, Osama).
As to claim 4, Osama in view of Tsuda teaches wherein the control circuit is further configured to activate the second switch path and the third switch path to cause the multi- level voltage circuit to output the low-frequency voltage equaling the supply voltage with the equivalent resistance being smaller than the first on-resistance (parallel resistances will always shrink due to the 1/R= 1/Req relationship).
As to claim 5, Osama in view of Tsuda teaches wherein the control circuit is further configured to deactivate the first switch path and activate the at least one of the second switch path and the third switch path to cause the multi-level voltage circuit to output the low-frequency voltage at twice the supply voltage (Tsuda, claim 9.  Integers include 2.  Fig. 7 of Osama also has each individual converter on at a point in time as well).
As to claim 6, Osama in view of Tsuda teaches wherein the control circuit is further configured to activate the second switch path and the third switch path to cause the multi- level 
As to claim 7, Osama in view of Tsuda teaches wherein the control circuit is further configured to activate alternately the second switch path and the third switch path to cause the multi-level voltage circuit to output the low-frequency voltage at twice the supply voltage (Claim 9, Fig. 7.  The converters activated depend upon the amount of current).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Osama (US 20030107428). in view of Tsuda (US 2019/0229623) and Nakamura (US 2008/0116960).
Osama in view of Tsuda does not teach wherein the multi-level voltage circuit further comprises a fourth switch path coupled between the output node and a ground, wherein the control circuit is further configured to activate the fourth switch path while deactivating the first switch path, the second switch path, and the third switch path to cause the multi-level voltage circuit to output the low-frequency voltage at zero volt
Nakamura teaches wherein the multi-level voltage circuit further comprises a fourth switch path coupled between the output node and a ground, wherein the control circuit is further configured to activate the fourth switch path while deactivating the first switch path, the second switch path, and the third switch path to cause the multi-level voltage circuit to output the low-frequency voltage at zero volt (Q28, shorts between CP20 and ground)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use output shorting as disclosed in Nakamura to protect from downstream faults.  
Claims 9, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osama (US 20030107428). in view of Tsuda (US 2019/0229623) and Nork (US 6,411,531).
As to claim 9, Osama in view of Tsuda does not disclose wherein: the first switch path comprises a first switch coupled between the input node and the output node; the second switch path comprises: a second switch and a third switch coupled in series between the input node 
Nork teaches the second switch path comprises: a second switch and a third switch coupled in series between the input node and the output node; a fourth switch and a fifth switch coupled in series between the input node and a ground; and a first fly capacitor coupled between a first intermediate node located between the second switch and the third switch and a second intermediate node located between the fourth switch and the fifth switch (See Fig. 1, which shows a similar flying capacitor charge pump to applicant’s item 56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use flying capacitor pumps as disclosed in Nork to further adjust the impedance (Nork, abstract).  
	As to the other limitations, these are taught by the combination.  By having the flying capacitor of Nork used reads on the limitations of wherein: the first switch path comprises a first switch coupled between the input node and the output node; the second switch path comprises: a second switch and a third switch coupled in series between the input node and the output node; a fourth switch and a fifth switch coupled in series between the input node and a ground; and a first fly capacitor coupled between a first intermediate node located between the second switch and the third switch and a second intermediate node located between the fourth switch and the fifth switch; and the third switch path comprises: a sixth switch and a seventh switch 
As to claim 12, Osama in view of Tsuda and Nork teaches wherein the control circuit is further configured to open the first switch to deactivate the first switch path (this is taught by the combination, if the first switch is open, the flying capacitor does not charge), close the third switch and the fourth switch to activate the second switch path (this is taught by the combination, with these two capacitors charging the 2nd flying capacitor), and close the seventh switch and the eighth switch to activate the third switch path (this is taught by the combination, with these two capacitors charging the 3rd flying capacitor) to cause the multi- level voltage circuit to output the low-frequency voltage at twice the supply voltage (Tsuda, claim 9).
As to claim 14, Osama in view of Tsuda and Nork teaches wherein the control circuit is further configured to open the first switch to deactivate the first switch path (this is taught by the flying capacitor combination), close the third switch and the fourth switch to activate the second switch path (this is taught by the flying capacitor combination), and open the seventh switch to deactivate the third switch path (this is taught by the flying capacitor combination) to cause the multi-level voltage circuit to output the low-frequency voltage at twice the supply voltage (Tsuda, claim 9).
Allowable Subject Matter
Claims 13, 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 10, the prior art fails to disclose: “wherein the control circuit is further configured to close the first switch to activate the first switch path, close the second switch and the third switch to activate the second switch path, and close the sixth switch and the seventh switch to activate the third switch path to cause the multi-level voltage circuit to output the low-frequency voltage at the supply voltage with the equivalent resistance being smaller than the first on-resistance.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 13, the prior art fails to disclose: “wherein the control circuit is further configured to: open the second switch and the fifth switch to disable charging of the first fly capacitor; and open the sixth switch and the ninth switch to disable charging of the second fly capacitor.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 15, the prior art fails to disclose "wherein the control circuit is further configured to close the sixth switch and the ninth switch to concurrently charge the second fly capacitor.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839